Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-10-2005

Michael v. Horn
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-9002




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Michael v. Horn" (2005). 2005 Decisions. Paper 710.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/710


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                    THE UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 04-9002
                                     ___________

                               HUBERT L. MICHAEL,
                                           Appellant
                                           v.

            MARTIN HORN, Commissioner, Pennsylvania Department of
          Corrections; *DAVID DIGUGLIELMO, Superintendent of the State
         Correctional Institution at Graterford; JOSEPH P. MAZURKIEWICZ,
           Superintendent of the State Correctional Institution at Rockview

                     (*Amended - See Clerk’s Order dated 1/6/05)
                                   ___________

           ON APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                            (D.C. Civil No. 96-cv-01554)
                 District Judge: The Honorable Thomas I. Vanaskie

         BEFORE: NYGAARD*, AMBRO, and GREENBERG, Circuit Judges
                             ORDER

      It is now here ORDERED by this Court that the Court’s Order of July 8, 2005
issued in this case, be, and the same is hereby RECALLED. The Court’s Order of July 7,
2005 is VACATED to the extent that it denied Appellee’s Petition for Panel Rehearing.
Panel rehearing is hereby GRANTED, and the Court’s Order of June 2, 2005 is hereby
VACATED.
                                 ATTEST:

                                 /s/ Marcia M. Waldron
                                 Clerk
Dated: August 10, 2005
ghb/cc: See Page Two

      * Honorable Richard L. Nygaard assumed senior status on July 9, 2005.
Michael v. Horn
Page Two
No. 04-9002
ghb/cc: Joseph M. Cosgrove, Esq.
        Jonelle H. Eshbach, Esq.
        Mr. Hubert L. Michael